Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action

This office Action is in response to an application filed on 08/01/2019 is a 371 of PCT/CN2018/108245 filed on 09/28/2018, in which claims 1-20 are pending and are being examined. 

Priority

Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C § 119(a)-(d). Claimed foreign priority date for application CHINA 201811011679.9 filed on 08/31/2018. The certified copy has been filed with parent Application PCT/CN2018/108245 filed on 09/28/2018. 

Information Disclosure Statement

This information disclosure statement (IDS) submitted on 08/01/2019, 04/10/2020 and 10/04/2021. The submission is in compliance with the provisions of 37 CFR 1.97 and 37 CFR 1.98.  Accordingly, the information disclosure statement is being considered by the examiner. 

	

Examiner’s Note

Claims 1-11 refer to "A method of bitrate adjustment”, Claims 12-14 refer to "A device for bitrate adjustment”, and, Claims 15-14 refer to "A device for bitrate adjustment”. Claims 12-20 are similarly rejected in light of rejection of claims 1-11, any obvious combination of the rejection of claims 1-11, or the 

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-5, 7, 10-11 are rejected under 35 U.S.C. 103 as being unpatentable over Nie et al. (US 8,428,127 B1), hereinafter Nie, in view of in view of Raveendran (US 2006222078 A1), further in view of Katsavounidis et al. (US 20040252758 A1), hereinafter Katsavounidis. further in view of Liu et al. (US 6,731,685 A1), hereinafter Liu. 	

	Regarding claim 1, Nie discloses a method for bitrate adjustment in an encoding process, comprising (Abstract): for a target video frame that has completed a complexity analysis, determining a complexity adjustment factor of the target video frame according to a frame type and a duration of the target video frame; acquiring a current video frame to be encoded, and calculating a long-term complexity corresponding to the current video frame according to complexities and complexity adjustment factors of target video frames that have completed the complexity analysis (Coulmn 2, line 41-49, Column 10, line 57-65); determining a target number of bits per pixel corresponding to the current video frame according to the long-term complexity and a preset reference number of bits per pixel; and determining a target bitrate used by a current encoding according to the target number of bits per pixel and configuration parameters of a target video to which the current video frame belongs (Fig. 3A-C).
	Nie discloses all the elements of claim 1 but Nie does not appear to explicitly disclose in the cited section complexity analysis.
	However, Raveendran from the same or similar endeavor teaches complexity analysis (Fig. 4).
 (Raveendran, [0006]). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Nie in view of Raveendran discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section complexity adjustment factor of the target video frame.
	However, Katsavounidis from the same or similar endeavor teaches complexity adjustment factor of the target video frame (Fig. 17-18).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nie in view of Raveendran to incorporate the teachings of Katsavounidis to improve picture quality (Katsavounidis, Abstract). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.
	Nie in view of Raveendran further in view of Katsavounidis discloses all the elements of claim 1 but they do not appear to explicitly disclose in the cited section a long-term complexity corresponding to the current video frame.
	However, Liu from the same or similar endeavor teaches a long-term complexity corresponding to the current video frame (Fig. 4).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Nie in view of Raveendran further in view of Katsavounidis to incorporate the teachings of Liu to maintain a satisfactory video quality (Liu, Column 1, line 20-25). Similar reasoning/motivation of modification can be applied/extended to the other related/dependent claims.

	Regarding claim 2, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein the complexity adjustment factor of the target video frame is determined according to a following formula: 
    PNG
    media_image1.png
    10
    142
    media_image1.png
    Greyscale
 wherein Wt represents a complexity adjustment factor of a t-th target video frame, W(type) represents a weight coefficient corresponding to a frame type of the t-th target video frame, and W(duration) represents a weight coefficient corresponding to a duration of the t-th target video frame (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, Katsavounidis, Fig. 17-18, Liu, Fig. 4, it is obvious to the ordinary skill in the art).  

	Regarding claim 3, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein calculating the long-term complexity corresponding to the current video frame further includes: determining a frame serial number difference between the last target video frame, that has completed the complexity analysis, and the current video frame; obtaining pre-frame influence coefficients and post-frame influence coefficients respectively, wherein a pre-frame influence coefficient is used to indicate an influence of a video frame, located before the current video frame, on the current video frame, and a post-frame influence coefficient is used to indicate an influence of a video frame, located after the current video frame, on the current video frame; and calculating the long-term complexity corresponding to the current video frame according to the complexities and the corresponding complexity adjustment factors of the target video frames, the frame serial number difference, the pre-frame influence coefficients, and the post- frame influence coefficients (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 4, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 3, wherein: when performing the complexity analysis, downsampling an original video frame, and performing the complexity analysis for the downsampled video frame; and the method further includes: determining a ratio between a resolution of the original video frame and a resolution of the downsampled video frame, and adjusting the calculated long-term complexity based on the ratio (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 5, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 4, further comprising: obtaining an encoding adjustment (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 7, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 3, wherein, if a frame serial number of the current video frame cannot be obtained, the frame serial number difference is determined by: obtaining a maximum number of consecutive frames of bidirectional search frame of an encoder during the encoding, and determining a first number of video frames that currently have been transmitted to the encoder, and a second number of video frames that currently have been output by the encoder; and  -5-Attorney Docket No. 00215.0130.OQUS Client Ref P1810245USWScalculating a sum of the second number of video frames and the maximum number of consecutive frames, and determining a difference, between the first number of video frames and the sum of the second number of video frames and the maximum number of consecutive frames, as the frame serial number difference (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 10, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein performing the complexity analysis of the target video frame further includes: after splitting the target video frame into a specified number of picture blocks, calculating an inter-frame prediction value and an intra-frame prediction value of a picture block; determining a time complexity of the picture block based on a difference between the inter-frame prediction value of the picture block and original pixel values of the picture block, and determining a space complexity of the picture block based on a difference between the intra- frame prediction value of the picture block and the original pixel values of the picture block; and taking the smaller of the time complexity and the space complexity as a complexity of the picture block, and determining the complexity of the target video frame according to a complexity of each picture block of the specified number of (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).  

	Regarding claim 11, Nie in view of Raveendran further in view of Katsavounidis further in view of Liu discloses the method according to claim 1, wherein, after determining the target bitrate used by the current encoding, the method further includes: if the current video frame satisfies bitrate adjustment criteria, after a bitrate of the current encoding is adjusted to the target bitrate, encoding the current video frame according to the target bitrate (Nie, Fig. 3A-C, Column 10, line 57-65, Raveendran, Fig. 4, [0044], Katsavounidis, Fig. 17-18, Liu, Fig. 4, Column 4, line 15-Column 5, line 61, it is obvious to the ordinary skill in the art).

Regarding claim 12-20, See Examiner’s Note.

Allowable Subject Matter

Claims 6, 8 and 9 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD J RAHMAN whose telephone number is (571)270-7190. The examiner can normally be reached Monday-Friday 9AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Mohammad J Rahman/Primary Examiner, Art Unit 2487